Citation Nr: 1209159	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia, that denied entitlement to service connection for hammertoes.  

The Board remanded the issue on appeal in July 2009 and September 2010 for additional development; and in September 2010 denied service connection for bilateral pes planus.  The necessary development has been completed and the case is ready for appellate review.  


FINDING OF FACT

Hammertoes are not the result of a disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for hammertoes are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in February 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In March 2006, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit as reflected by a letter contained in his Virtual VA efolder.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided an adequate VA examination in July 2009 for his service connection claim with an October 2010 addendum medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the VA examiner did not explicitly address the Veteran's lay reports of his hammertoes manifesting in early 1985 in his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  However, as explained below, the Veteran is not deemed credible in making this report and such an omission by the VA examiner is harmless error.  

The receipt of the October 2010 addendum medical opinion reflects development in substantial compliance with the July 2009 and September 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative joint disease, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service records include an entrance examination conducted in November 1981.  The examiner noted that the Veteran had asymptomatic pes planus.  

The service treatment records are negative for any complaints, treatment or diagnosis of hammertoe or any other associated foot disability.  He was referred for medical evaluation in July 1984 because he was being considered for discharge due to being overweight.  On the ensuing evaluation in August 1984, the Veteran reported that he was in good health and had no problems.  The examination included evaluation of the extremities, but no pertinent disability was reported.  A notation in the record shows that in November 1984, the Veteran was granted a waiver from undergoing an end to service physical examination. 

VA treatment notes show that in October 2002, the Veteran was initially seen for complaints of foot pain for "many weeks" across the top of his foot.  He reported at that time that his work boots hurt him.  He was diagnosed as having bilateral flatfeet, as well as mild hammertoes with corn and bunion formation.  In September 2003, he was diagnosed as having bilateral foot pain, mostly in the heels, and noted to have flatfeet and bone spurs. 

In August 2004 and March 2005, he complained of painful flatfeet, which he had experienced for the past two years.  He also reported that working on his feet for long hours might have been an aggravating factor, as well as chronic back pain with radiation to the feet. 

In his January 2006 claim, the Veteran reported that his hammertoes "occurred" in service and had deteriorated over the years.  

In his May 2006 notice of disagreement, the Veteran contended that his hammertoes were made worse by wearing boots during service.

In a September 2006 statement, the Veteran contended that wearing boots, marching, and running during service made his foot problems worse.  He made the same contention in his November 2006 substantive appeal.  

In compliance with the Board's remand directives, the Veteran was afforded a VA examination in July 2009.  The Veteran reported that he had developed hammertoes in the early part of 1985 and that he had been seen by podiatry since leaving active duty.  The examiner noted the documentation of flatfeet at the time of his enlistment into service, and noted the Veteran's reports of wearing insoles throughout his enlistment.  The Veteran also reported that his response to treatment, which included rest, elevation, medication and insoles, had been fair.  The Veteran complained of pain in the toes and on the balls of the feet while standing, walking and at rest, as well as stiffness in the toes while walking.  The examiner also noted that the Veteran had a history of diabetic peripheral neuropathy. 

On physical examination, there was evidence of painful motion, tenderness and abnormal weight bearing in both feet.  The examiner noted that the Veteran's gait was shuffling without bending of either foot, and that he was able to walk with a more normal gait as long as he wore his shoes, but in bare feet, he had a much more difficult time moving about.  X-rays of the feet showed bilateral mild pes planus, but no evidence of fracture, dislocation or other bony abnormality.  The joints and soft tissues were unremarkable. 

The examiner diagnosed pes planus as well as hammertoes, and also noted that the Veteran had severe foot pain with multiple possible causes, including pes planus, hammer toes and diabetic peripheral neuropathy.  The examiner also opined that the Veteran's current foot disability was less likely as not permanently aggravated by his pes planus or his military service.  See July 2009 VA examination report. 

His rationale was that although the Veteran had flatfeet with moderate hammer toe deformities on clinical examination, he had multiple medical conditions, most notably diabetic peripheral neuropathies, which could account for his pain.  In addition, he noted that the Veteran had serious substance abuse issues which were contributing to his conditions.  His concluded that it was not possible to determine which diagnosis, if any, was causing his pain, but in his opinion, diabetic foot complications were the most likely. 

In October 2010, the examiner again reviewed the claims folder.  He opined that it was less likely than not that the Veteran's current foot problems of pes planus and hammertoes were caused by service.  He maintained his July 2009 opinion.  

Analysis

The record clearly establishes that the Veteran has a current disability.  The recent VA examinations and VA treatment records document the presence of hammertoes.  

The service treatment records contain no evidence of a foot disability other than the pre-existing pes planus.  The Veteran has at times suggested that he developed symptoms that began with wearing boots, and/or running and marching.  The findings in October 1984 indicate that he did not have any symptoms more than two years after entering service.  He told the VA examiner that his symptoms began in "early 1985."  The Veteran was discharged form service on January 4, 1985.  Presumably he was not running or marching on the day of his discharge.  To accept the Veteran's report, the Board would also have to accept that the Veteran suddenly developed symptoms from boots, running and marching in the last three days of active duty; but that the previous years of such activity had not resulted in any symptoms.  This does not seem plausible or credible.

Also lessening the credibility of this report, is the fact that the Veteran told the VA examiner that he was "seen in podiatry since leaving service," implying that he had received ongoing treatment following the onset of symptoms in "early 1985."  The remainder of the record shows that the Veteran has not reported any treatment prior to 2002.  When he initially sought podiatry treatment in October 2002, he denied any prior injuries or other problems.  He reported only that his foot pain had been present for many weeks.  In August 2004 and March 2005 VA treatment records, he attributed his foot pain to currently working on his feet for long hours.  

Given the Veteran's inconsistent reports and the contemporaneous records, the Board finds his reports of the onset of symptoms in service and a continuity of symptoms since, to lack credibility.  

The July 2009 VA examination report and October 2010 addendum opinion are against such a connection.  38 C.F.R. § 3.159(a).  

There is no additional medical evidence suggesting that hammertoes are in any way related to active service.  In sum, the weight of the evidence is against finding that hammertoes are related to active military service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for hammertoes is not in order.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for hammertoes is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


